Citation Nr: 1829440	
Decision Date: 06/01/18    Archive Date: 06/27/18

DOCKET NO.  10-41 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether vacatur of a November 17, 2017 decision of the Board of Veterans' Appeals (Board), which dismissed a claim of service connection for a low back disorder, is warranted. 

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by: 	Colin Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to August 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama. 

A hearing was held in July 2013 before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing testimony is in the file. 

The issue of service connection for a low back disorder was previously before the Board in March 2014, at which time it was reopened based on the submission of new and material evidence and remanded for additional development.  

In a November 2017 Board decision, the Board 	dismissed the claim of service connection for a low back disorder.  


FINDINGS OF FACT

1.  In a November 17, 2017 decision, the Board erroneously dismissed a claim of service connection for a low back disorder.  

2.  The Veteran's low back disorder was not incurred during or as a result of service, nor did it manifest within one year of service.



CONCLUSIONS OF LAW

1.  The criteria for vacatur of the November 17, 2017 Board decision denying service connection for a low back disorder are met. 38 U.S.C. § 7104 (2012); 38 C.R.F. § 20.904 (2017).

2.  The criteria for establishing service connection for a low back disorder have not been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).    

Review of the Veteran's claims file shows that he did not indicate an intent to withdraw his claim of service connection for a low back disorder.  Therefore, the Board erroneously dismissed this claim.  

Accordingly, the portion of the November 17, 2017 Board decision addressing the issue of entitlement to service connection for a back disorder is vacated.



VA's Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist. See Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015) (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran....").

Service connection claim

The Veteran seeks service connection for a back disorder.  For the reasons stated below, the preponderance of the evidence is against the claim and it is denied.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131. Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d). In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal "presumption," by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C. § 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C. §§ 1101, 1112 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107 (b). VA is to resolve any reasonable doubt in the Veteran's favor. 38 C.F.R. § 3.102

Service treatment records show complaints and diagnoses of acute lumbar strain in service with prescribed conservative treatment.  A 1988 lumbar x-ray was normal.  The Veteran's medical profile at discharge showed chonodromalacia patellae and left shoulder impingement, but no back disorder was noted.  In his June 1990 report of medical history at discharge, the Veteran reported recurrent back pain.  The contemporaneous report of medical examination at discharge showed a normal clinical evaluation of his spine.  

In a May 2011 VA examination, the Veteran reported that he strained his lower back in service.  The examiner noted that during service, the Veteran was treated for acute lumbar spine paraspinal spasms in September 1986 with conservative treatment.  The Veteran was diagnosed with acute lumbar strain in September 1988, at which time x-rays were normal and conservative treatment was indicated.  A January 2010 EMG/NCV was normal.  The Veteran stated that he injured his back six months after service at work.  The examiner diagnosed lumbar spine herniated disc and DDD at L4-5 and L5-S1.  She opined that his current disorder was less likely as not related to or caused by the acute lumbar strain noted in service.  The examiner provided the following rationale: 

"Everyone that is physically active has had acute back pain -it does not indicate a chronic condition.  For instance, the acute back pain you may have had in high school after your father made you pile wood in the basement is not related to your chronic adult problems even though you may recall it as the beginning of your back problems.  Further, everyone with chronic or recurrent back pain had a first episode of back pain - it does not necessarily make the initial episode or episodes related to the chronic condition. The reason is that while back sprain or strain involves the muscles and ligaments (soft tissues) of the spinal region, spondylosis is a degenerative process involving the discs and vertebral bodies.  The one is not the cause of or related to the other.  However, individuals remember an episode where it all began despite the lack of a medical nexus." 

The Veteran underwent a VA examination of the back in April 2016.  The examiner noted a 2009 diagnosis of degenerative arthritis of the spine.   The Veteran reported that he worked in a shipyard in 1991, when his back went out.  He had a discectomy in 1994 and was a truck driver from 1994 through 2006.  He reported experiencing constant back pain at a level 8 to 10.  The examiner opined that the Veteran's degenerative disc disease of the lumbar spine was less likely as not caused by or the result of his military service.  The examiner noted that the Veteran was treated in service for lumbar sprain.  As a rationale, the examiner stated as follows:

"With the time since [active duty], a nexus cannot be made for veteran's lumbar strain during [active duty] and veteran's current DDD of lumbar spine.  Mechanical type back pain or lumbosacral strain are episodes of acute back pain associated with specific activities or events [e.g. lifting heavy objects or overuse] which are generally transient, self-limited and respond to rest and medication. Different episodes occur de novo, are caused by and specific to different activities at different times, and are not related to nor caused by other prior episodes.  There is no scientific evidence that it causes degenerative disease of the spine.  It does not cause degenerative disease of the spine.  Degenerative changes seen on imaging many years after separation from [active duty] are more likely a result of accumulated occupational, aging & lifestyle factors in the long interval after separation.  Based on records available for review current claimed degenerative disc disease is seen on imaging many years after separation from [active duty] and can be accounted for by aging and accumulated occupational/daily stresses in the interval years since separation."

The Veteran submitted treatment records for his back, dated in March 2017.  These records show a diagnosis of lumbar degenerative disc with radiculitis.  There is no evidence of etiology in these records.  

Upon review of the evidence of record, the Board finds that service connection for a low back disorder is not warranted.  First, as there is no evidence that the Veteran was diagnosed with arthritis within one year of discharge, service connection on a presumptive basis is not warranted.

With regard to direct service connection, the Board notes that the record shows the in-service episodes of acute back strain and a current diagnosis of degenerative disorder disease.  However, the preponderance of the evidence is against finding a nexus between the current diagnosis and the in-service injury.  Specifically, the VA examiners have consistently found that the medical evidence does not support the Veteran's claim of service connection.  The Board finds VA opinions to be highly probative as they consider the in-service injuries but note that these types of injuries are distinct from his current chronic disorder and do not cause degenerative disc disease.  In this regard, the opinions were based on sound medical principles, and medical records.  The Board notes the Veteran's statements as to continuity of symptomatology; however, determines that there is no competent medical evidence of a medical nexus between his current disability and service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."). Because a degenerative disc disease is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Board finds the expert medical opinions of the VA examiners to be more probative as to etiology as opposed to the Veteran's lay statements. For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding that the in-service injuries caused his current disorder.  

In reaching its conclusion that the claimed disability was not incurred in service, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim for service connection, that doctrine is not applicable in the instant appeal.  As such, the appeal is denied.


ORDER

Vacatur of the November 17, 2017 Board decision denying service connection for a low back disorder is granted.

Entitlement to service connection for a low back disorder is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


